DECISION AND JUDGMENT ENTRY
This is an accelerated appeal from a sentencing judgment of the Fulton County Court of Common Pleas. For the reasons stated herein, this court affirms the judgment of the trial court.
The following facts are relevant to this appeal.  Appellant, Brandon Quaintance, was indicted on November 15, 2001, on multiple counts resulting from the beating of another man by several individuals.  On March 6, 2002, appellant withdrew his not guilty pleas and entered a plea of guilty to the charge of felonious assault, in violation of R.C.2903.11(A)(1), a felony of the second degree, which carries a prison term of two to eight years. On May 24, 2002, appellant was sentenced to a term of five years. Appellant filed a timely notice of appeal.
In his assignment of error, appellant argues that his sentence should be reversed and modified pursuant to R.C. 2953.08(G)(1), as it was contrary to law and not supported by the record.  This court finds no merit in this assignment of error.
Appellant argues that his sentence is not consistent with sentences imposed for similar crimes committed by similar offenders.  This court has previously considered and discussed in great detail this issue raised by appellant and the applicable law.  See State v. Williams (Nov. 30, 2000), 6th Dist. Nos. L-00-1027, L-00-1028.  Although appellant argues that his sentence is not consistent with those for "similar crimes committed by similar offenders," he cites only one case, that of a codefendant who received four years incarceration.  Furthermore, although appellant asserts that this codefendant "took part in every aspect of the assault" of the victim that appellant did, the facts do not support this assertion.  According to two codefendants, appellant continued to assault the victim after they stopped.
Appellant's second contention is that the trial court erred in finding that the shortest prison term would demean the seriousness of appellant's conduct or not adequately protect the public from future crime.  In this case, the trial court considered all the factors set forth in R.C. 2929.12
as well as the information available in the record, oral statements, victim impact statements, and the presentence report.  The trial court stated at the sentencing hearing and in the judgment entry that the shortest prison term would demean the seriousness of appellant's conduct and would not adequately protect the public. See R.C. 2929.14.
Having reviewed the record as required by R.C. 2953.08, this court finds that appellant's sentence is not contrary to law and clear and convincing evidence in the record supports the trial court's decision to impose a five year sentence.  Accordingly, appellant's assignment of error is found not well-taken.
The judgment of the Fulton County Court of Common Pleas is affirmed. Appellant is ordered to pay the court costs of this appeal.
JUDGMENT AFFIRMED.
Peter M. Handwork, J., James R. Sherck, J. and Richard W. Knepper,J. CONCUR.